Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1, 3, and 5 as amended, are currently pending and have been considered below. Claims 2, 4, and 6 as previously presented, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Inaba et al. (US 2012/0296471; hereinafter Inaba). 
Regarding Claim 1:
Inaba discloses a method of operating a robot configured to perform a series of works including a plurality of processes, comprising:  
5acquiring a first condition that defines a given model work (Inaba, Para. [0113], Fig. 6, Inaba discloses an operation speed of the robot mechanism is calculated (acquired)); 
acquiring for the model work, first conversion information for acquiring first corrected operation information indicative of corrected operation obtained by correcting a temporary operation (Inaba, Para. [0078], [0113], Inaba discloses a learning correction amount (first conversion information) for adjusting the operation speed to a corrected operation speed) based on first temporary operation information indicative of the temporary operation of the robot that satisfies the 10first condition (Inaba, Para. [0078], [0113], Inaba discloses the adjustments by the learning control unit is based on a set teaching speed designated in a task program by a speed change range ratio); 
acquiring a second condition that defines a given target work (Inaba, Para. [0078], [0113], Fig. 6, Inaba discloses position or trajectory of the control target of the robot mechanism is calculated (acquired)); and 
acquiring second conversion information corresponding to the target work (Inaba, Para. [0009], [0078-0079], Fig. 6, Inaba discloses a learning correction amount (second conversion information) is calculated based on the calculated position or trajectory (second condition), and learning control filter (correlation between vibration and speed of the robot, see Para. [0090-0096])) with the learning correction amount related to the execution of the robot (work of the robot)), the second conversion information being given from the second condition and a relation between the first condition and the first conversion information (Inaba, Para. [0205], Inaba discloses the learning control unit calculates a learning correction (i.e. second conversion) amount for correcting a trajectory error based on the detection result of the acceleration sensor which is a function of the operation speed (i.e. first condition, with the speed also being corrected by the learning control unit (see Para. [0206]), and the examiner interprets this to mean the learning correction amount being based on the trajectory, and the corrected speed) ; and
acquiring second corrected operation information indicative of corrected operation of the robot for the target work based on the second conversion information corresponding to the target work, such that the robot operates according to the second corrected operation information (Inaba, Para. [0165], Fig. 12, Inaba discloses the adjusted position or trajectory (second corrected operation) is calculated based on the learning correction amount (second conversion information), position or trajectory (second condition), and the speed (first condition), and executes the operation of the robot (see para. [0171])), wherein
the first condition is acquired based on 3D coordinates defining the given model work, and the second condition is acquired based on 3D coordinates defining the given target work (Inaba, Para. [0105], Inaba discloses the trajectories of the robot arm dynamics are based on positions of the robot arm within three basic axes (i.e. 3D coordinates)).
However, should applicant disagree that Inaba discloses claim 1, in the alternative, under 35 U.S.C. 103 as obvious over Inaba et al. (US 2012/0296471; hereinafter Inaba) in view of Kobe Steel Ltd (JP06-043928; previously disclosed in IDS, hereinafter Kobe).
Additionally, Kobe, in the same field of endeavor of robotic control, also discloses the first condition is acquired based on 3D coordinates defining the given model work, and the second condition is acquired based on 3D coordinates defining the given target work (Kobe, Para. [0004-0008], Kobe discloses the interpolation of the robot path is based on the trajectories in a coordinate system, which is based on at least a coordinate system where the x and y coordinates are adjusted along the fold path line; the examiner interprets the trajectories of the robotic path is based on at least the 3D coordinates with at least one axis remaining unchanged (i.e. z-axis)).
	Regarding Claim 2:
	Inaba discloses the method of claim 1.
	Inaba further discloses wherein the first conversion information corresponding to the model work is comprised of a plurality of conversion information, and the first corrected operation information is comprised of a plurality of first corrected operation information corresponding to the plurality of conversion information, respectively (Inaba, Para. [0161], Inaba discloses the learning correction amount (first conversion information) comprises speed, and position or trajectory, dependent on the operation in which the learning correction amount is correcting).
Regarding Claim 3:
The claim recites analogous limitations to claim 1 above, with the inclusion of a non-transitory computer readable recording medium storing a computer program causing a computer of a robot system to execute processing (Inaba, Para. [0160], Fig. 1 and 11, a teaching control unit which stores the program to execute the instructions), and is therefore rejected on the same premise.
Regarding Claim 4:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 5:
The claim recites analogous limitations to claim 1 above, with the inclusion of a robot (Inaba, Fig. 14), a memory (Inaba, Fig. 1, learning control unit contains a first, second, and third memory), and a processor (Inaba, Para. [0161], Fig. 11, anti-exception processing unit), and is therefore rejected on the same premise.
Regarding Claim 6:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed July 14th, 2022 have been fully considered but they are not persuasive. 
The applicant argues the cited art fails to disclose “second conversion information being given from the second condition and a relation between the first condition and the first conversion information”. Additionally the applicant states during the interview that the cited art of Inaba fails to disclose the claimed second conversion information. However, the examiner respectfully disagrees. The interview summary mailed on June 16th, 2022 states further defining of conversion information (both first and second) would be needed to emphasize any differences from the cited art. The claims as amended merely claim a relationship between the second information and the first condition and conversion information. As cited above in the rejection as applied to claim 1, Inaba does indeed show the second conversion information (i.e. learning correction amount) is given from the second condition (i.e. trajectory/position) (see at least Para. [0205]) and the learning correction amount is performed as a relation to the first condition and conversion information (see at least Para. [0206]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664